
	

114 HR 5140 IH: VFD Repeal Act of 2016
U.S. House of Representatives
2016-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5140
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2016
			Mr. Smith of Missouri (for himself, Mr. Mullin, Mrs. Hartzler, and Mr. Long) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To repeal certain regulations relating to veterinary feed directive drugs and medically important
			 antimicrobial new animal drugs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the VFD Repeal Act of 2016. 2.Repeal of final rule amending animal drug regulations regarding veterinary feed directive drugs (a)Repeal (1)In generalThe final rule entitled Veterinary Feed Directive published in the Federal Register on June 3, 2015 (80 Fed. Reg. 31708), and the amendments to the Code of Federal Regulations made by such rule are hereby repealed.
 (2)Effective dateThe repeal made by subsection (a) shall take effect as if enacted on the date of promulgation of such final rule.
 (b)No issuance of identical or substantially similar ruleThe Food and Drug Administration shall not issue any rule that is the same as or substantially similar to the rule described in subsection (a)(1).
			
